Citation Nr: 1442140	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-40 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for rheumatoid or reactive arthritis or a disability affecting multiple joints, claimed as left knee pain, right knee pain, back pain, right ankle pain, and left ankle pain.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 2000 to February 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to service connection for right knee, left knee, right ankle, left ankle, and back disabilities is recharacterized as listed on the title page of this decision, consistent with the Veteran's October 2010 written statement, his testimony before the Board, the medical evidence of record, and governing judicial precedent.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's physical files and electronic files (virtual VA and VBMS) have been reviewed as part of the preparation of the decision below.

The Veteran requested a hearing before the Board.  The transcript of the Veteran's July 2014 testimony is associated with the Veteran's electronic (virtual VA) record.  


FINDINGS OF FACT

1.  It is at least as likely as not that a disability manifested by pain in multiple joints, for which a current diagnosis of reactive arthritis is assigned, is related to active duty service. 

2.  It is at least as likely as not that the Veteran's current complaints of tinnitus are related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by pain in multiple joints, for which a current diagnosis of reactive arthritis is assigned, have been met.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b)(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Arthritis is defined as a chronic disease; the statute and governing regulations do not limit the type of arthritis defined as chronic to degenerative arthritis or osteoarthritis.  38 C.F.R. § 3.309(a).  

1.  Claim for service connection for reactive arthritis

The service medical records do not establish that the Veteran reported pain in multiple joints during service.  The provider who conducted November 2003 examination four service discharge described the Veteran's upper and lower extremities, spine, and feet, as normal.  

On the portion of the history he completed, the Veteran reported recurrent back pain, knee trouble, and swollen or painful joints. The provider who completed medical history for discharge noted the Veteran's complaints of recurrent back pain, Achilles tendinitis, bilateral knee pain, and daily discomfort in the knees and ankles, usually with PT (physical training).

Post-service VA treatment records dated in 2008 do not disclose that the Veteran complained of pain in multiple joints.  During VA treatment in June 2009, the Veteran reported that he had experienced pain beginning in his right toe about seven years earlier, then moving to his ankles and now affecting joints all over the body.  The Veteran suspected fibromyalgia.  The provider noted an impression of polyarthritis.  A February 2010 bone scan disclosed symmetric polyarthropathy involving primarily the upper extremities and both sacroiliac joints.  Several diagnoses, including ankylosing spondylitis, reactive arthritis, and inflammatory bowel disease, were considered.   

The examiner who conducted June 2010 VA examination suggested a possible diagnosis of fibromyalgia.  This opinion is somewhat favorable to the Veteran's claim.  

The treating rheumatologist assigned a diagnosis of reactive arthritis in June 2010, noting that the Veteran reported that he, along with the rest of his platoon, developed dysentery while in Iraq.  This treatment note is favorable to the Veteran's claim.

In December 2011, VA received a statement on the Veteran's behalf from MNW, who identified himself as the platoon leader of a platoon the Veteran was attached to while in Iraq.  MNW reported that, following a luncheon with the local Iraqi community, approximately 90 percent of his platoon became ill with dysentery-like symptoms in late August 2003.  He stated that the Veteran was among those who became ill.  

The examiner who conducted a January 2013 VA examination concluded that the Veteran had reactive arthritis.  In a March 2013 report, an examiner stated that the Veteran developed dysentery in 2003 and later had symptoms of reactive arthritis with fibromyalgia.  The examiner stated that dysentery brought on the reactive arthritis with fibromyalgia, and stated that all three illnesses were related.  This report is favorable to the Veteran's claim.  

In an opinion signed in August 2013, another provider opined that reactive arthritis was the appropriate diagnosis.  This opinion does not address the etiology or onset of the assigned diagnosis, and is neither favorable or unfavorable to the claim.

The Board notes that the Veteran was again examined in July 2013.  The VA examiner concluded that the Veteran did not have dysentery in service, because no laboratory results or clinical records identified a bacterial or protozoan infection related to the bout of diarrhea, and the Veteran reported no blood with the diarrhea.  This July 2013 VA examination report is unfavorable to the Veteran's claim.  The Board notes that the September 2003 treatment note at issue included no order for laboratory examination of stool.  However, an April 2003 laboratory examination of stool, several months prior to the incident in Iraq, is associated with the record.  

The Veteran is a lay individual.  He does not have the medical knowledge to assign a diagnosis of dysentery.  However, he is competent to report that other members of his platoon had dysentery, that his symptoms were similar, and required treatment.  A higher probative value is assigned to the lay statement from MNW, the platoon leader.  Although MNW is a lay person (or is assumed to be, since his statement presented no medical credentials), as a leader of the platoon, he would have been in a position to know that the Veteran or other members of the platoon were ill and to know what medical diagnosis was assigned if several individuals in the platoon were ill.  The Board has no reason to doubt the credibility of MNW, nor does it appear that MNW has a personal interest in the outcome of the claim.    

The treatment notes and opinions rendered by treating providers and VA examiners over the pendency of this appeal establishes that determining the onset or etiology of the Veteran's current multiple joint complaints is complex.  The diagnosis rendered by the treating provider in June 2010 and during the Veteran's continued care thereafter is in accord with the favorable January 2013 and March 2013 addendum opinion; the July 2013 VA examination report is unfavorable.  

The favorable and unfavorable opinions are each supported by a rationale and explanation.  However, the unfavorable opinion does not account for MNW's statement.  Since the Board has no reason to doubt MNW's credibility, the favorable opinions, which address the evidence provided by MNW, are of greater persuasive value than the unfavorable opinion.  Since the preponderance of the evidence is favorable to the Veteran, the claim is granted.  The nature and extent of the disability related to service is not before the Board at this time. 

2.  Claim for service connection for tinnitus

In this case, the Board determines that service connection for tinnitus should be granted.  The Veteran's record of service and Form DD-214 reflect that he was a cavalry scout.  He earned a Combat Infantryman Badge.  He has testified that he was exposed to loud noises, and this testimony is consistent with the available records. 

He has denied significant acoustic trauma since service, and that testimony is consistent with his reports of post service employment as a housekeeping supervisor and at a fast-food chain. 

Recognition is given to the fact that tinnitus was not noted during the Veteran's active duty, nor was it specifically noted at his November 2003 separation physical examination, and the Veteran denied hearing loss in the history accompanying that examination. 

Indeed, the Veteran did not report or seek evaluation for tinnitus prior to submitting the claim on appeal, when more than four years had elapsed after his service discharge.  However, tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Tinnitus is identified purely on perceived symptoms, so the Veteran is competent to testify about the presence of tinnitus, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The probative value of the Veteran's lay testimony in these circumstances depends on the credibility of the Veteran.  Here, there is nothing in the record that would lead the Board to doubt the credibility of the Veteran's statements that he experiences chronic, although not continuous, ringing in his ears, or a sensation that his hearing becomes "mono" rather than "stereo" at times.  The evidence is at least in equipoise to warrant a determination that the Veteran experienced tinnitus in service and chronically, although intermittently, since service.  Resolving reasonable doubt in the Veteran's favor, the appeal is granted.



Duties to the Veteran

In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  

ORDER

The appeal for service connection for reactive arthritis affecting multiple joints is granted.

The appeal for service connection for tinnitus is granted.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


